DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered. Claims 1-28 are cancelled. Claims 29 and 30 are pending and examined on the merits. All rejections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rutter et al. (US 2010/0267049 A1).
Rutter et al. teach a lateral flow immune chromatographic assay device (a test strip (e.g., a lateral flow test strip), para [0008], [0010], [0014]-[0015]) having a mixture of two antibodies .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelobanov et al. (RU 113847 U1, citations refer to translation submitted by Applicant in the IDS filed 1 November 2021) in view of Rutter et al. (US 2010/0267049 A1). 
Chelobanov et al. teach a lateral flow immune chromatographic assay device (immunochromatographic test system, claim 1, line 1 and see figure) having two antibodies specific to different proteins permanently immobilized on an immunoassay strip of the device wherein said antibodies specific to different proteins permanently immobilized on the immunoassay strip includes antibodies specific to CT and antibodies specific to HFBP (having a sequentially formed thereon test zone, which contains the adsorbed second hFABP-specific murine monoclonal antibodies and adsorbed second troponin I-specific murine monoclonal antibodies, claim 1, lines 11-13).
Chelobanov et al. fail to teach the mixture of two antibodies specific to different proteins permanently immobilized in a single band.
Rutter et al. teach a lateral flow test strip for detecting multiple analytes in a sample using multiple analyte capture agents (e.g., antibodies) that are combined (e.g., mixed) and applied to the same location (para [0008], [0010], [0014]-[0015]). Rutter et al. teach that the co-localization of the capture agents may ensure that both capture agents are exposed to the sample physical, environmental, and chemical conditions for the effect of reducing measurement variability (e.g., resulting from membrane differences, coating condition differences, viscosity differences, sample addition differences, etc.), resulting in less likelihood for error and/or variation in measurement, and better reproducibility and reliability of results (para [0095], [0139], [0141]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to immobilize the mixture of CT antibodies and HFBP .
Response to Arguments
Applicant’s arguments filed 1 November 2021, with respect to the pending claims have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the new limitations of two antibodies immobilized in the same band, which is taught by Rutter et al. (US 2010/0267049 A1) and specifically CT antibodies and HFBP antibodies immobilized in the same band, which is taught by Chelobanov et al. (RU 113847 U1, citations refer to translation submitted by Applicant in the IDS filed 1 November 2021) in view of Rutter et al. (US 2010/0267049 A1).
Applicant’s arguments at pages 3-4 states confusion regarding which reference is cited in the Office Action. Examiner thanks Applicant for the clarification and Applicant’s translation provided for RU 113847 U1 is cited in the rejections above.

Applicant’s argument has been considered, but is not persuasive to overcome the obviousness rejection of record. The peer-reviewed Alcalai paper does not provide sufficient evidence for an unexpected result that is commensurate with the scope of the claims. Alcalai’s statement of increased sensitivity is attributed to using both CT and HFBP cardiac biomarkers for early detection of myocardial injury. The increase sensitivity asserted by Alacai is not attributed to the presence of both biomarkers being present in the same test line, only that detection of both biomarkers occurs in the same device. It is noted that Chelobanov et al. also teaches detection of CT and HFBP on a single test device and would be expected to have the same increased sensitivity of early detection. Therefore Alcalai is not persuasive in showing a surprising result in combining biomarkers CT and HFBP in the same test line on a device to preclude the obviousness rejection herein.
In response to applicant's argument that including CT and HFBP in the same test line produces surprising increased sensitivity, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641